Citation Nr: 1414661	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2006, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a noncompensable (0 percent) rating effective September 1, 2004.

In a decision dated in May 2012, the Board granted a 10 percent rating, but no higher, for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in August 2013, the Court vacated the Board's decision, and remanded the matter for action consistent with the decision.  In the meantime, the 10 percent rating, granted by the Board in the now vacated decision, was effectuated by a May 2012 rating decision.  The Court's decision also indicated that the issue of TDIU, as raised by the Veteran during the course of the appeal to the Court, should be addressed by the Board.  Accordingly, the issues on the title page has been revised to reflect the current PTSD rating of 10 percent and TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its August 2013 memorandum decision, stated that the Board had failed to adequately address the Veteran's representative's statements that the Veteran's PTSD had increased in severity since the 2008 VA examination, pointing out that "VA generally accepts the notion that a claimant's representative speaks for him."  The Court found the Board's explanation that the Veteran had never asserted that his symptoms had worsened to be inadequate.  As such, the Board finds that the Veteran should be afforded a new VA examination to evaluate the severity of the Veteran's PTSD.  Also, in view of the Court's suggestion that the issue of TDIU shall be addressed by the Board, the Board finds that the issue of TDIU has been raised by the record and should be included as part of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all new or current relevant VA clinical records or private clinical records the Veteran reasonably identifies, not already of record and associate them with the claims folder or appropriate electronic file.  

2. Schedule the Veteran for an appropriate VA mental disorders examination to determine the manifestations and severity of his PTSD, to include the effects of PTSD on employability.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a GAF score must be assigned.  A complete rationale must be offered for all opinions set forth in the report.

3.  	After assuring that the examination is adequate, 	review the claim for an evaluation in excess of 10 	percent for PTSD and entitlement to TDIU, in light of 	all evidence of record.  If the decision is less than a 	full grant of the benefits sought, the Veteran and his 	representative should be provided with a supplemental 	statement of the case, and given an opportunity to 	respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


